TOWNSEND, District Judge
(orally). The articles in question are bottles holding, respectively, more and not more than one pint, and holding various kinds of merchandise, some free, some subject to a specific duty, and some subject to an ad valorem duty. The importer admits that, as to the bottles holding not more than one pint, the duty assessed under paragraph 88 of the act of 1894 is *433correct. All the questions herein as to bottles holding not more than one pint have been disposed of by the courts. That the bottles holding free goods and those subject to a specific duty are free is decided in U. S. v. Leggett, 13 C. C. A. 448, 66 Fed. 300, and the cases below cited; that the bottles holding merchandise subject to au ad valorem duty are not themselves subject to duty is decided in U. S. v. Dickson, 19 C. C. A. 428, 73 Fed. 195, and U. S. v. Ross, 33 C. C. A. 361, 91 Fed. 108. The decision of the hoard of general appraisers is affirmed as to the bottles holding more than one pint, and reversed as to those holding not more than one pint.